Citation Nr: 9909534	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-12 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left orbit and left eye injury 
with no visual involvement.   

2.  Entitlement to an increased evaluation for status post 
low back injury and fracture of the coccyx, which is 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1977 to 
October 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA), Cheyenne, Wyoming, 
Medical and Regional Office Center (M&ROC).  This matter was 
remanded to the M&ROC in July 1997 for additional 
development.  


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) (hereinafter, "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 1991) (Historical and Statutory Notes).  

In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran asserts that he is entitled to an increased 
compensable evaluation for residuals of a fracture of the 
left orbit and left eye injury.  Review of the record reveals 
that service connection for residuals of a fracture of the 
left orbit and a left eye injury was established by an M&ROC 
rating determination in April 1984.  

A noncompensable disability evaluation was assigned effective 
October 2, 1983.  The award was based upon service medical 
records which showed that the veteran sustained a left 
orbital fracture in 1977.  

In January 1995, the veteran filed a claim for an increased 
evaluation.  He underwent a VA visual examination in August 
1995.  Myopia of the right eye and myopia astigmatism of the 
left eye was diagnosed.  This matter was remanded to the 
M&ROC for additional development in July 1997.  The remand 
directed the M&ROC to determine whether the left eye myopic 
astigmatism was a residual of the left orbit fracture.  The 
veteran underwent another VA visual examination in September 
1997.  The diagnosis was myopia astigmatism of the right eye 
and myopia astigmatism of the left eye unrelated to the blunt 
injury.  

In a May 1998 addendum to the September 1997 VA examination, 
the VA examiner indicated that the myopic astigmatism was 
definitely not the result of the veteran's blowout fracture 
in the past.  The VA examiner stated that the veteran had, by 
history, suffered a blowout fracture 20 years prior, but this 
had had no residual effects, as the veteran's eyes were 
orthophoric and he had full motility without diplopia.  The 
VA examiner indicated that there was no evidence whatsoever 
of any residual debility secondary to the veteran's ocular 
trauma 21 years previously.  

Review of the record further reveals that the veteran 
underwent a VA neurological examination in September 1997.  
The veteran reported having numbness of the left facial cheek 
in the maxillary area.  The examiner noted that this area was 
innervated by the second division of the trigeminal nerve on 
the left.  Examination revealed that on cranial nerve 5, the 
veteran had some decreased sensation over the second division 
of the trigeminal nerve on the left.  The rest of the fifth 
cranial nerve was normal.  The impression, in pertinent part, 
was numbness across the second division of the trigeminal 
nerve on the left from an old orbital fracture.  The examiner 
noted that the veteran probably has had, at one time, a 
contused, bruised the infraorbital nerve on the left side.  

The Board points out that although the VA examinations 
determined that the veteran has no visual impairment due to 
the fracture of the left orbit and left eye injury, it 
appears that the veteran may have a neurological disability 
consisting of numbness across the second division of the 
trigeminal nerve on the left due to the fracture of the left 
orbit.  The Board notes that service connection is in effect 
for paresthesia of the left cheek.  A zero percent evaluation 
is assigned effective October 2, 1983.  This award was based 
upon the findings of a December 1983 VA examination.  The 
December 1983 VA examination report indicates that the 
veteran reported having paresthesia of the left side of his 
face after having a wisdom tooth pulled in 1978.  Examination 
of the face revealed numbness in a circular manner of the 
left cheek.  

Pyramiding, that is, the evaluation of the same disability or 
the same manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court noted the 
usual rule that, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease or entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25.  Id. at 261.  It also noted the exception which 
prohibits pyramiding at 38 C.F.R. § 4.14.  This provides that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  Id.  
In balancing these two provisions of the rating schedule, the 
Court held that the critical element for allowing separate 
evaluations would be that none of the symptomatology from a 
single disability would be duplicative or overlapping.
 Id. 

In light of 38 C.F.R. § 4.14 and the Court's holding in 
Esteban, supra, the Board finds that additional clinical 
development is needed.  The veteran should undergo another VA 
neurological examination to determine whether the numbness 
across the second division of the trigeminal nerve on the 
left, which was detected upon VA examination in September 
1997, is the same disability or the same manifestation as the 
service-connected paresthesia of the left cheek or whether it 
is a separate disability.  


If it is a separate disability, a medical opinion is needed 
as to whether this disability is a residual of the fracture 
of the left orbit and as to whether the symptomatology from 
this disability is duplicative or overlapping of the 
symptomatology due to the service-connected paresthesia of 
the left cheek.   

Regarding the veteran's claim for an increased evaluation for 
status post low back injury and fracture of the coccyx, the 
record reflects that actions ordered in the July 1997 Board 
remand, with respect to the issue of entitlement to an 
increased evaluation for status post low back injury and a 
fracture of a coccyx were not fully accomplished.  The Board 
instructed the M&ROC to afford the veteran a VA examination 
to determine the nature and severity of his low back and 
coccyx disability.  The examiner was instructed to provide a 
clear diagnosis of the veteran's disability and to render an 
opinion as to whether he experienced any functional loss due 
to his disability.  The examiner was also instructed to 
perform an X-ray examination of the coccyx.  

Review of the record reveals that the veteran was afforded VA 
orthopedic examinations in September 1997 and February 1998.  
The VA examiner noted that the veteran had progressive 
degenerative arthritis of the lumbar spine which caused him 
"daily discomfort and limitation of his work status."  

However, the VA examiner did not indicate the degree of 
functional limitation that the veteran was experiencing due 
to his low back and coccyx disability.  Furthermore, the 
veteran did not undergo an X-ray examination of the coccyx.  
Thus, the Board finds that additional clinical development is 
needed.   

The M&ROC is advised that the Board is obligated by law to 
ensure that the M&ROC complies with its directives, as well 
as those of the Court.  The Court has stated that compliance 
by the Board or the M&ROC is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).   




Accordingly, the case is REMANDED for the following actions:

1.  The M&ROC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers 
who have treated him for his low back 
disability and residuals of a fracture of 
the left orbit and left eye disability 
since February 1998.  After obtaining any 
necessary authorization, the M&ROC should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the M&ROC should 
secure all outstanding VA treatment 
records. 

2.  The veteran should be afforded a VA 
neurological examination to determine 
whether he has any neurological 
disability due to the fracture of the 
left orbit.  The examiner should specify 
the proper diagnoses for any neurological 
disability found.  The examiner should 
render an opinion as whether the numbness 
across the second division of the 
trigeminal nerve on the left is a 
residual of the fracture of the left 
orbit.  The examiner should also render 
an opinion as to whether the numbness 
across the second division of the 
trigeminal nerve on the left is the same 
disability as or a manifestation of the 
service-connected paresthesia of the left 
cheek.  

If it is determined that the numbness 
across the second division of the 
trigeminal nerve on the left is a 
separate disability, the examiner should 
render an opinion as to whether the 
symptomatology of this disability is 
duplicative of or overlaps the 
symptomatology of the left cheek 
paresthesia.  

The information relied upon in reaching 
any conclusions should be identified.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  

3.  The veteran should be afforded a VA 
examination by an orthopedic specialist 
to determine the nature and extent of 
severity of the low back and coccyx 
disability.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  

The examination should include any tests 
or studies deemed necessary for an 
accurate assessment.  The veteran, with 
his consent, should undergo an X-ray 
examination of the coccyx and the low 
back.   

The examiner should record the range of 
motion of the lumbar spine and 
specifically comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disability.  

With respect to the subjective complaints 
of pain, the examiner should specifically 
comment on whether pain is visibly 
manifested on movement of the joints, 
whether muscle atrophy attributable to 
the service-connected disability is 
present, whether changes in the condition 
of the skin that are indicative of disuse 
due to the service-connected disability 
are present, and whether any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability are 
present.  Any opinions expressed must be 
accompanied by a complete rationale.  

4.  Thereafter, the M&ROC should review 
the claims file to ensure that the above 
requested development has been completed.  
In particular, the M&ROC should review 
the requested examination reports and 
required opinions to ensure that they are 
responsive to and in compliance with the 
directives of this remand and if they are 
not, the M&ROC should implement 
corrective procedures.  Stegall v. Brown, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the M&ROC should 
readjudicate the issue of entitlement to 
an increased evaluation for status post 
low back injury and fracture of the 
coccyx.  Consideration should be given to 
the provisions contained in 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (1998).  The M&ROC 
should readjudicate the issue of 
entitlement to an increased evaluation 
for residuals of a fracture of the left 
orbit.  Consideration should be given to 
the provisions of 38 C.F.R. § 4.114 
(1998) and the Court's holding in Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the M&ROC; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations may result in the denial of his 
claim.  38 C.F.R. § 3.655 (1998).  



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 9 -


